Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 8, 2009 UNIVERSAL POWER GROUP, INC. (Exact name of registrant as specified in its charter) Texas 001-33207 75-1288690 (State or other jurisdiction of (Commission File No.) (IRS Employer incorporation) Identification No.) 1720 Hayden Road Carrollton, Texas (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (469) 892-1122 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01: Other Matters. On January 8, 2009, Universal Power Group, Inc., issued a press release announcing that it has completed the acquisition of the Monarch Hunting line of products and related assets, a copy of which is attached hereto as Exhibit 99.1. Item 9.01: Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press release, dated January 8, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Universal Power Group, Inc. Date: January 8, 2009 By: /s/ Julie Sansom-Reese Name: Julie Sansom-Reese Title: SVP, Finance
